Exhibit 10.3

AMENDED AND RESTATED

COORDINATION AGREEMENT

by and among

BAIN CAPITAL CREDIT,

CENTERBRIDGE PARTNERS,

and

MAK CHAMPION INVESTMENT, LLC

Dated as of May 31, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

Effectiveness; Definitions

     2    

1.1.

  

Effectiveness

     2    

1.2.

  

Definitions

     2  

2.

 

General Cooperation; Agreements

     2    

2.1.

  

Cooperation

     2    

2.2.

  

Transfers

     2    

(f)

  

Permitted Rule 144 Transfers

     7    

(g)

  

Restrictions on Transfers to Strategic Investors

     8    

2.3.

  

Coordination Agreement

     9    

2.4.

  

Exercise of Registration Rights

     9    

2.5.

  

Voting

     10    

2.6.

  

Charitable Transfer

     11  

3.

 

Board Matters

     11    

3.1.

  

Initial Board Composition

     11    

3.2.

  

Subsequent Board Compositions

     11    

3.3.

  

Removal and Replacement; Vacancies

     12    

3.4.

  

Audit Committee

     13  

4.

 

[Reserved]

     13  

5.

 

Remedies

     13  

6.

 

Assignment of Rights

     13    

6.1.

  

Assignment

     13    

6.2.

  

Requirements

     14  

7.

 

Amendment, Termination, Etc.

     14    

7.1.

  

Written Modifications

     14    

7.2.

  

Termination

     14    

7.3.

  

Effect of Termination

     14  

8.

 

Definitions

     14    

8.1.

  

Certain Matters of Construction

     14    

8.2.

  

Definitions

     15  

9.

 

Miscellaneous

     18    

9.1.

  

Authority; Effect

     18    

9.2.

  

Notices

     18    

9.3.

  

Binding Effect, Etc.

     19    

9.4.

  

Descriptive Heading

     20    

9.5.

  

Counterparts

     20    

9.6.

  

Severability

     20    

9.7.

  

No Recourse

     20  

10.

 

Confidentiality

     20    

10.1.

  

General

     20    

10.2.

  

Disclosure to Governmental Bodies

     21  

11.

 

Governing Law; Jurisdiction, Etc.

     21    

11.1.

  

Governing Law; Venue

     21    

11.2.

  

Exercise of Rights and Remedies

     22  

 

- i -



--------------------------------------------------------------------------------

AMENDED AND RESTATED COORDINATION AGREEMENT

This AMENDED AND RESTATED COORDINATION AGREEMENT (the “Agreement”) dated as of
May 31, 2018, by and among:

 

  (i) Sankaty Champion Holdings, LLC, a Delaware limited liability company
(“SCH”), Sankaty Credit Opportunities IV, L.P., a Delaware limited partnership
(together with SCH and their successors and permitted assigns, “Bain Capital
Credit”);

 

  (ii) Centerbridge Capital Partners, L.P., a Delaware limited partnership
(“CCP”), Centerbridge Capital Partners Strategic, L.P., a Delaware limited
partnership (“CCPS”), Centerbridge Capital Partners SBS, L.P., a Delaware
limited partnership (“CCP SBS”) and CCP Champion Investors, LLC, a Delaware
limited liability company (“CCPCI” and, together with CCP, CCPS and CC SBS and
their successors and permitted assigns, “Centerbridge Partners”); and

 

  (iii) MAK Champion Investment LLC, a Delaware limited liability company (“MAK
Champion”) and MAK-ro Capital Master Fund LP, a Cayman Islands limited
partnership (together with MAK Champion and their successors and permitted
assigns, “MAK” and, together with Bain Capital Credit and Centerbridge Partners,
the “Investors”).

RECITALS

A. WHEREAS, Skyline Corporation, an Indiana corporation (the “Company”) and
Champion Enterprises Holdings, LLC, a Delaware limited liability company (the
“Contributor”) have entered into that certain Share Contribution & Exchange
Agreement dated as of January 5, 2018 (the “Exchange Agreement”), pursuant to
which, subject to the satisfaction or waiver of the conditions set forth
therein, the Contributor agreed to contribute all of the issued and outstanding
shares of (i) capital stock of CHB International B.V., a Dutch corporation and
(ii) capital stock of Champion Home Builders, Inc., a Delaware corporation, to
Company, and in exchange, the Company agreed to issue the Exchange Shares (as
defined in the Exchange Agreement) (such transaction, the “Exchange”);

B. WHEREAS, the Original Investors are each party to that certain Coordination
Agreement, dated as of January 5, 2018 (the “Original Agreement”);

C. WHEREAS, each of the Original Investors desires to amend and restate the
Original Agreement in its entirety upon the terms and conditions stated herein;

D. WHEREAS, upon the consummation of the Exchange (the “Closing”), the
Contributor or its members will hold the Exchange Shares and, in the event the
Exchange Shares are issued to the Contributor upon the consummation of the
Exchange, it is intended that the Exchange Shares held by the Contributor at the
Closing will be distributed to, inter alia, the Investors;

E. WHEREAS, the Investors are the owners of the majority of the outstanding
limited liability company interests of the Contributor;

F. WHEREAS, the Company is contemplating an Initial Offering following the
Closing; and

G. WHEREAS, the Investors desire to set forth their agreements regarding certain
matters, including coordination following the Closing of certain actions with
respect to the Exchange Shares.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

 

  1. Effectiveness; Definitions.

1.1. Effectiveness. This Agreement shall be deemed effective as of January 5,
2018.

1.2. Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 8.

 

  2. General Cooperation; Agreements.

2.1. Cooperation. Each Investor agrees to cooperate fully with each other
Investor to execute and deliver such further documents, certificates, agreements
and instruments and to take such other actions as may be reasonably necessary or
advisable under this Agreement and applicable legal requirements to consummate
and make effective the transactions hereunder and to evidence or reflect the
transactions contemplated by this Section 2 and to carry out the intent and
purposes of this Section 2.

2.2. Transfers.

(a) Permitted Transfers. From the Closing or, the Distribution if the Exchange
Shares are issued to the Contributor, until immediately prior to the closing of
the Initial Offering, no Transfer of Shares by an Investor shall be permitted,
other than the following Transfers, each of which are subject to the provisions
of this Section 2.2 and Section 6:

(i) Any Transfer by an Investor to one or more Permitted Transferees pursuant to
the terms of this Agreement;

(ii) Any Transfer by an Investor made in accordance with Section 2.2(c) and
Section 2.2(d); and

(iii) Any Transfer by an Investor to another Investor with the prior written
approval of each other Investor.

(b) Terms of Transfer and Securities Law Compliance.

(i) No Investor shall effect any Transfer of Shares unless such Transfer is made
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and, in either case, in
compliance with all applicable state securities laws.

(ii) From the Closing or, the Distribution if the Exchange Shares are issued to
the Contributor, and until such time as such Shares have been sold to the public
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from such registration, all certificates (if any)
representing Shares that are held by any Investor shall bear a legend which
shall state the following:

 

-2-



--------------------------------------------------------------------------------

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED,
ASSIGNED, DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR
(B) THE COMPANY RECEIVES AN OPINION IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
STATING THAT SUCH TRANSACTION IS EXEMPT FROM SUCH REGISTRATION AND IN COMPLIANCE
WITH ALL APPLICABLE STATE SECURITIES LAWS OR (C) THE COMPANY AND ITS COUNSEL ARE
OTHERWISE SATISFIED THAT SUCH TRANSACTION IS EXEMPT FROM SUCH REGISTRATION AND
IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.”

(iii) Any proposed Transfer by an Investor of all or a part of its Shares shall
be subject to the restrictions on Transfer set forth in this Section 2.2. Any
such Transfer under this Section 2.2 shall be permitted only if the transferee
agrees (in a writing or writings in form and substance satisfactory to the board
of managers of the Contributor (the “Contributor Board” and each such person, a
“Manager”)) to be bound by the obligations set forth in this Agreement to the
same extent as the transferor.

(iv) Any attempted Transfer of Shares in violation of the provisions of this
Agreement shall be null and void ab initio and of no effect.

(c) Right of First Offer.

(i) If, at any time prior to the consummation of the Initial Offering, an
Investor wishes to Transfer any Shares (“ROFO Offered Shares”) to any Person
(other than in a Transfer to a Permitted Transferee), such Investor must first
comply with the process described in this Section 2.2(c) (the “ROFO Process”) by
offering such ROFO Offered Shares to each other Investor pursuant to the ROFO
Process (such offer, a “ROFO Offer”).

(ii) An Investor intending to initiate the ROFO Process (a “ROFO Transferor”)
must provide written notice to each other Investor of such intent (the “ROFO
Offer Notice”), which ROFO Offer Notice shall include an offer to sell ROFO
Offered Shares to each other Investor (the “ROFO Offerees”) and shall specify
the number of ROFO Offered Shares proposed to be sold, the terms and conditions
of the proposed sale, including the proposed sale price (the “Specified Price”)
and a reasonably detailed description of any other material terms and conditions
or material facts relating to the proposed sale. The ROFO Transferor shall
provide to the ROFO Offerees promptly all such other information relating to the
ROFO Offered Shares and the proposed sale as they may reasonably request.

(iii) Each ROFO Offeree shall have the right, exercisable within ten (10) days
of delivery to it of the ROFO Offer Notice by the ROFO Transferor (the “ROFO
Period”) to accept a ROFO Offer by accepting for purchase up to a number of such
ROFO Offered Shares pro rata based on ROFO Offeree’s percentage ownership of
Exchange Shares held by all ROFO Offerees and their Affiliates at the time of
such ROFO Offer (such number of ROFO Offered Shares allocated for a ROFO
Offeree’s right to accept a ROFO

 

-3-



--------------------------------------------------------------------------------

Offer, the “Allotted ROFO Shares”) and also to accept for purchase all or a
portion of such ROFO Offered Shares that have not been accepted for purchase by
each other ROFO Offeree (such election to purchase a number of Shares more than
the Allotted ROFO Shares, the “Over-Allotment Election”). If more than one ROFO
Offeree makes an Over-Allotment Election (the aggregate amount of Shares elected
to be purchased under an Over-Allotment Election, the “Aggregate Over-Allotted
Shares”) such that the Aggregate Over-Allotted Shares exceeds the actual number
of remaining ROFO Offered Shares for purchase, then each ROFO Offeree that made
an Over-Allotment Election shall be allocated a number of Shares from the number
of Aggregate Over-Allotted Shares pro rata among all ROFO Offerees based on each
such ROFO Offeree’s Over-Allotment Election. The ROFO Offeree(s) that accept
such ROFO Offer within the ROFO Period (the “Purchasing ROFO Offerees”) shall
acquire such ROFO Offered Shares within forty-five (45) days of the end of the
ROFO Period, which forty-five (45) day period shall be extended to up to a sixty
(60) day period to the extent reasonably required to comply with any applicable
HSR Act or other regulatory requirements.

(iv) If the ROFO Offerees do not collectively accept the ROFO Offer made by the
ROFO Transferor with respect to all of the ROFO Offered Shares within the ROFO
Period, then the ROFO Transferor shall have the right, for a period of ninety
(90) days after the termination of the ROFO Period or any earlier rejection of
the ROFO Offer by all ROFO Offerees, to sell the remaining ROFO Offered Shares
at a net price (taking into account any fees, purchase discounts or other
consideration) not less than the Specified Price, and on other terms and
conditions not more favorable to the transferee(s) in any material respect than
the terms set forth in the ROFO Offer Notice, to transferee(s) who agree (in a
writing or writings in form and substance satisfactory to the other Investors)
to be bound by this Agreement to the same extent as the transferor. Any ROFO
Offered Shares not sold within such ninety (90) day period shall again be
subject to the requirements of this Section 2.2(c) in connection with any
subsequent sale.

(v) For purposes of this Section 2.2(c), each ROFO Offeree may elect to purchase
ROFO Offered Shares either directly or through one or more Affiliated Funds or
Affiliates. Any proration and other calculations for each ROFO Offeree and its
respective Affiliated Funds and Affiliates shall be made on a basis that
aggregates the Shares held by each ROFO Offeree with the Shares held by such
ROFO Offeree’s Affiliated Funds and Affiliates.

(vi) For the avoidance of doubt, notwithstanding the foregoing, this
Section 2.2(c) does not apply to any Transfer by any Investor in connection with
a transaction approved by the Board of the Company in which each Investor has a
right to participate on the same terms and that, as a result of the consummation
of such transaction (either by any consolidation or merger of the Company with
or into any other entity or any other transaction), holders of Company Common
Shares immediately prior to such transaction would no longer own Company Common
Shares representing a majority of the voting power of the Company or other
surviving entity.

(d) Tag-Along Rights.

(i) Prior to an Initial Offering, subject to first complying with the Right of
First Offer provisions of Section 2.2(c) (if applicable), an Investor may
Transfer its Exchange Shares to any other Person provided that, if such Transfer
is to a person who is not a Permitted Transferee of such Investor, such Investor
provides each other Investor an

 

-4-



--------------------------------------------------------------------------------

opportunity to participate on a pro rata basis, on equivalent terms and
conditions, in such Transfer as described in this Section 2.2(d). With respect
to any such proposed Transfer prior to any Initial Offering (other than a
Transfer to a Permitted Transferee) by an Investor (or by any Affiliated Fund or
Affiliate of such Investor) (each, a “Selling Investor”) of the Exchange Shares
to any Person other than to such Selling Investor’s Permitted Transferee (any
such Transfer, a “Proposed Sale”), each other Investor who exercises its rights
under this Section 2.2(d) (each a “Tagging Investor”) shall have the right to
include in the Proposed Sale to the proposed transferee(s) (the “Proposed
Transferee”) on the same terms and conditions as applicable to the sale of
Exchange Shares in the Proposed Sale a number of its own Exchange Shares not to
exceed (x) the aggregate number of Exchange Shares held by the Tagging Investor
and Permitted Transferees multiplied by (y) a fraction of which the numerator is
the number of Exchange Shares of the Selling Investor proposed to be included in
the Proposed Sale and the denominator is the aggregate number of the Exchange
Shares owned by the Selling Investor; provided, that in order to be entitled to
exercise its right to sell Exchange Shares to the Proposed Transferee pursuant
to this Section 2.2(d), each Tagging Investor, if requested by the Selling
Investor or the Proposed Transferee, shall be required (as a condition to
participating in such Transfer to (x) agree to the same covenants as the Selling
Investor agrees to in connection with the Proposed Sale, (y) join on a pro rata
basis (based on the proceeds received by such Tagging Investor compared with the
proceeds received by the Selling Investor and all Tagging Investors in
connection with the Proposed Sale) in any indemnification that the Selling
Investor agrees to provide in connection with the Proposed Sale (other than in
connection with obligations that relate to a particular Investor, such as
representations and warranties concerning itself or the Exchange Shares to be
transferred by it, for which each Investor shall agree to be solely responsible,
and provided that the liability for any indemnification to be provided by such
Selling Investor and Tagging Investor shall not exceed, in each case, the total
net consideration (i.e. the total gross consideration after deduction for Costs
(as defined below)) received by such Selling Investor or Tagging Investor for
its Exchange Shares in respect of such Proposed Sale), and (z) make such
representations and warranties concerning itself and the Exchange Shares to be
sold by it in connection with such Transfer as the Selling Investor makes with
respect to itself and its Shares.

(ii) Each Tagging Investor shall be responsible for funding its proportionate
share (based on the proceeds received by such Tagging Investor compared with the
proceeds received in the aggregate in connection with the Proposed Sale) of any
adjustment in purchase price or escrow arrangements in connection with the
Proposed Sale and for its proportionate share of any withdrawals from any such
escrow, including any such withdrawals that are made with respect to claims
arising out of agreements, covenants, representations, warranties or other
provisions relating to the Proposed Sale (subject to the limitations of
Section 2.2(d)(i)).

(iii) Each Tagging Investor shall be responsible for its proportionate share
(based on the proceeds received by such Tagging Investor compared with the
proceeds received in the aggregate in connection with the Proposed Sale) of the
fees, commissions and other out-of-pocket expenses (collectively, “Costs”) of
the Proposed Sale to the extent not paid or reimbursed by the Company, the
Proposed Transferee or another Person (other than the Selling Investor);
provided, that the liability for such Costs (together with indemnity liability
as contemplated by clauses (i) or (ii) of this Section 2.2(d)) shall not exceed
the total consideration received by such Tagging Investor for its Shares in
respect of such Proposed Sale. If and to the extent deemed reasonably

 

-5-



--------------------------------------------------------------------------------

necessary by the Selling Investor (it being understood that the Selling Investor
will first attempt to structure any Proposed Sale on terms that will not require
post-closing true-up recoveries for the payment of Costs of the types
contemplated by clause (A) of the proviso to this sentence below and, in
circumstances where such arrangements are employed, to take reasonable steps to
attempt to minimize their amount and duration), the Selling Investor shall be
entitled to estimate, in its reasonable, good faith judgment, each Tagging
Investor’s proportionate share of such Costs and to withhold such amounts from
payments to be made to each Tagging Investor at the time of closing of such
Proposed Sale; provided, that (A) such estimate shall not preclude the Selling
Investor from recovering additional amounts from the Tagging Investors in
respect of each such Tagging Investor’s proportionate share of such Costs and
(B) the Selling Investor shall reimburse each Tagging Investor to the extent
actual amounts are ultimately less than the estimated amounts or to the extent
that any such amounts are paid by the Company, the Proposed Transferee or
another Person (other than the Selling Investor) promptly (but in any event
within five (5) Business Days of determining the actual amount).

(iv) Exercise of Tag-Along Rights; Notices. The Selling Investor (having first
complied with the provisions of Section 2.2(c), if applicable) shall give each
other Investor prior written notice of each Proposed Sale, setting forth the
number of Shares proposed to be so Transferred, the identity of the Proposed
Transferee, the proposed amount and form of consideration and other material
terms and conditions of the Proposed Sale (including indemnification, escrow and
other material economic terms) offered by the Proposed Transferee (such initial
notice, the “Tag-Along Opportunity Notice”). In the event that any of the
material terms or conditions set forth in the Tag-Along Opportunity Notice are
thereafter amended in any material respect, the Selling Investor shall also give
written notice of the amended terms and conditions of the Proposed Sale to the
other Investors (any amended notice, an “Amended Tag-Along Opportunity Notice”).
In order to exercise the tag-along rights provided by this Section 2.2(d) an
Investor must send a written notice to the Selling Investor indicating its
desire to exercise its rights and specifying the number of Shares it desires to
sell (the “Tag-Along Exercise Notice”) within ten (10) Business Days following
the giving of the Tag-Along Opportunity Notice to such Investor (or if an
Amended Tag-Along Opportunity Notice is given to the Investor, within ten
(10) Business Days following the giving of such Amended Tag-Along Opportunity
Notice). An Investor shall not be obligated to separately comply with the
provisions of Section 2.2(c) in order to exercise the tag-along rights provided
by this Section 2.2(d). Upon the giving of an Amended Tag-Along Opportunity
Notice to an Investor that had previously provided a Tag-Along Exercise Notice,
such Tagging Investor shall be permitted to cancel its exercise of its rights
under this Section 2.2(d) upon delivery of written notice to the Selling
Investor to such effect and shall be released from its obligation hereunder.
There shall be no liability on the part of the Selling Investor to any Tagging
Investor if the sale of Shares pursuant to this Section 2.2(d) is not
consummated for whatever reason.

(v) Each Tagging Investor shall deliver to the Selling Investor, or agent for
such Selling Investor, all documents and instruments reasonably requested by the
Selling Investor to evidence the Transfer to the Proposed Transferee the Shares
that such Tagging Investor is permitted to dispose of pursuant to this
Section 2.2(d). The consummation of such Proposed Sale shall be subject to the
sole discretion of the Selling Investor, who shall have no liability or
obligation whatsoever to any Tagging Investor participating therein other than
to obtain for such Tagging Investor the same terms and conditions as those of
the Selling Investor. In connection with the consummation of any

 

-6-



--------------------------------------------------------------------------------

such Proposed Sale, the Selling Investor shall use commercially reasonable
efforts to Transfer to the Proposed Transferee at the closing of such Proposed
Sale documents and instruments evidencing the Transfer to the Proposed
Transferee of the Shares to be disposed of by any Tagging Investors.

(vi) If any Tagging Investor exercises its rights under this Section 2.2(d), the
closing of the purchase of the Shares with respect to which such rights have
been exercised shall take place concurrently with the closing of the sale of the
Selling Investor’s Shares to the Proposed Transferee. If by the end of ninety
(90) days following the date of delivery of the Tag-Along Opportunity Notice
(or, following the delivery of the last Amended Tag-Along Opportunity Notice, if
applicable), the Selling Investor and the Proposed Transferee have not completed
the Proposed Sale, each Tagging Investor shall be released from its obligations
under this Section 2.2(d), and the applicable Tag-Along Exercise Notices shall
be null and void, and it shall be necessary for the terms of this Section 2.2(d)
to be separately complied with in order to consummate such Proposed Sale
pursuant to this Section 2.2(d).

(vii) Tag-Along Power of Attorney. Upon delivering a Tag-Along Exercise Notice,
each Tagging Investor shall, if requested by the Selling Investor, execute and
deliver a power of attorney in form and substance reasonably satisfactory to the
Selling Investor and such Tagging Investor with respect to the Shares that are
to be sold by such Tagging Investor pursuant hereto (a “Tag-Along Power of
Attorney”); it being understood that the Tag-Along Power of Attorney shall
provide, among other things, that each such Tagging Investor shall irrevocably
appoint a Person designated by the Selling Investors (and not objected to by
Tagging Investors holding a majority of the Shares as to which tag-along rights
are being exercised) to act as attorney-in-fact and agent with full power and
authority to act under the Tag-Along Power of Attorney on its behalf with
respect to (and subject to the terms and conditions of) the matters specified in
this Section 2.2(d).

(e) Distributions to Limited Partners or Members. From the Closing or, the
Distribution if the Exchange Shares are issued to the Contributor, each Investor
agrees that it shall not make any distribution of Shares to its partners,
members or stockholders without first obtaining consent from each of the other
Investors unless in connection with a Transfer to a Charitable Organization.

(f) Permitted Rule 144 Transfers. At no time shall any Investor Transfer any or
all of its Shares in reliance on Rule 144 other than in compliance with this
Section 2.2(f). Each Investor will use its reasonable best efforts to coordinate
its efforts to Transfer Shares in reliance on Rule 144. Any Shares Transferred
pursuant to this Section 2.2(f) shall no longer be Shares under this Agreement.

(i) Notice. Prior to any such Transfer of Shares in reliance on Rule 144, an
Investor (the “Notifying Investor”) shall provide each other Investor (each
other Investor a “Notified Investor”) with at least two (2) Business Days’ prior
notice (a “144 Notice”) of the Notifying Investor’s intention to commence
Selling Shares in reliance on Rule 144; provided, however, that the Notified
Investors who intend to Sell Shares in reliance on Rule 144 in connection with
such 144 Notice need not comply with such requirement to provide a 144 Notice,
but shall notify the other Investors of its intent to Sell any Shares as
promptly as practicable and in any event prior to the earliest time at which the
Notifying Investor intends to commence Selling Shares as indicated in such 144
Notice. The 144 Notice is intended to permit each Investor electing to Sell
Shares at such time to coordinate the timing and process for Selling their
Shares in an orderly fashion.

 

-7-



--------------------------------------------------------------------------------

(ii) 144 Notice Requirements. Each 144 Notice shall specify:

(b) the earliest time at which the Notifying Investor intends to commence Sales
pursuant to this Section 2.2(f),

(c) whether such a Sale will commence a new measurement period for purposes of
the Rule 144 group volume limit or is part of such a continuing measurement
period previously commenced by another 144 Notice, and

(d) the volume limit for each Investor for that measurement period, determined
as of its commencement.

(iii) Shares. Each Investor shall be entitled to effect Sales of a number of
Shares equal to such Investor’s pro rata portion of the Rule 144 group volume
limit applicable to all Investors during the applicable measurement period based
on such Investor’s percentage ownership of Shares held by the Investors at the
start of such measurement period; provided, however, that the Notified Investors
shall not Sell any Shares in reliance on Rule 144 in connection with such 144
Notice prior to the earliest time at which the Notifying Investor intends to
commence Selling Shares as indicated in such 144 Notice.

(g) Restrictions on Transfers to Strategic Investors. No Investor shall Transfer
any Shares to a Strategic Investor without the approval of each of the other
Investors.

(i) Notice. If any Investor proposes to Transfer any Shares to a Strategic
Investor, the Investor shall furnish a written notice to each other Investor at
least five (5) Business Days prior to such proposed Transfer other than with
respect to any exempted Transfers pursuant to Section 2.2(g)(ii). Such notice
shall set forth the principal terms of the proposed Transfer, including (i) the
number of the Shares to be Transferred, (ii) the per share purchase price or the
formula by which such price is to be determined and (iii) the name and address
of the prospective buyer. If, within three (3) Business Days after the date of
delivery of such notice, a notice designating such prospective buyer as a
Strategic Investor is delivered by an Investor to the Investor proposing to
Transfer Shares, then the proposing Investor shall not Transfer any Shares to
such prospective buyer.

(ii) Certain Exempted Transfers. Notwithstanding anything in this Agreement to
the contrary, the restrictions in Section 2.2(g) shall not apply to any
Transfers (i) in reliance on Rule 144 effected as “brokers’ transactions” (as
defined in Rule 144); (ii) pursuant to a Public Offering, (iii) in reliance on
Rule 144 directly to a “market maker” (as defined in Rule 144), (iv) pursuant to
a block sale to a financial institution in a registered offering or (v) in
connection with a transaction between the Company and a Strategic Investor that
is approved by the requisite vote of the shareholders of the Company, in each
case of clauses (ii)-(iv) in which, to the knowledge of the Investor, the
underwriter(s), market maker(s) or block sale purchaser(s) are not acquiring
such Shares for the intended purpose of reselling such Shares to any Person
that, after giving effect to such resale, would own, directly or indirectly,
more than five percent (5%) of then outstanding Shares (such Transfers, the
“Exempted Transfers”).

 

-8-



--------------------------------------------------------------------------------

2.3. Coordination Agreement.

(a) Share Information. Each Investor agrees to provide the other Investors with
current information regarding its Shares from time to time upon request of any
other Investor and to use reasonable best efforts to cooperate with the other
Investors in respect of determining any pro rata calculations required to be
made or rights hereunder. All Shares held by each Investor and its Affiliates
shall be aggregated together for purposes of determining the availability of any
rights or applicability of any obligations with respect to an Investor under
this Agreement.

(b) Pro Rata Sales. From the Closing or, the Distribution if the Exchange Shares
are issued to the Contributor, in the event of any Public Offering (including
pursuant to a registration request as provided in Section 2.4), each Investor
agrees to include in such Public Offering its and its Affiliates’ Shares pro
rata based on such Investor’s percentage ownership of Shares held by all
Investors and their Affiliates at the time of such offering until the earlier of
such time that (i) such Investor has sold in all Public Offerings that number of
Exchange Shares received by such Investor and its Affiliates at the Closing or,
the Distribution if the Exchange Shares are issued to the Contributor (such
number of Exchange Shares issued to an Investor at the Closing or, received by
each Investor in the Distribution if the Exchange Shares are issued to the
Contributor, the “Initial Shares”) equal to twenty-five percent (25%) of such
Initial Shares and (ii) such Investor has received aggregate proceeds from the
Sale of its Initial Shares in all Public Offerings after the date hereof,
greater than or equal to $50 million, net of underwriting discounts and
commissions but before expenses.

2.4. Exercise of Registration Rights.

(a) Prior to the Distribution, the Investors agree to approve, and shall use
their reasonable best efforts to cause their designated Managers to approve, the
exercise by the Contributor of any demand registration under the Registration
Rights Agreement in connection with the Initial Offering as requested by the
Requisite Investor Majority. Except as set forth in Section 2.4(b), if the
Distribution occurs prior to the Initial Offering, then from the Distribution
until immediately following the Initial Offering, each Investor agrees not to
exercise its rights to make a Demand Registration Request or Shelf Takedown
Request (each as defined in the Registration Rights Agreement) without the
consent of the Requisite Investor Majority.

(b) Registration Requests. If the Initial Offering has not been consummated or
requested by the Requisite Investor Majority prior to the three (3) year
anniversary of the Closing:

(i) Right to Request. Any Investor who holds greater than ninety percent (90%)
of its Initial Shares, may in its sole discretion submit a Demand Registration
Request or a Shelf Takedown Request to effect the Initial Offering under the
Registration Rights Agreement (a “Registration Request”);

(ii) Notice. Any such Investor intending to submit a Registration Request
pursuant to this Section 2.4(b) shall provide each other Investor with at least
thirty (30) Business Days’ prior notice of its intention to submit such a
request;

(iii) Right to Delay. If, within twenty (20) Business Days after the date of
delivery of such notice pursuant to Section 2.4(b)(ii), the non-requesting
Investors deliver a joint notice to the requesting Investor requesting a delay
of such anticipated Registration Request of up to six (6) months, then such
requesting Investor will delay the submission of its Registration Request for
the duration set forth in such notice;

 

-9-



--------------------------------------------------------------------------------

(iv) Cooperation. Each non-requesting Investor must use its reasonable best
efforts to cooperate and take any such actions as reasonably required to support
an Initial Offering requested pursuant to this Section 2.4(b) (including, by
supporting the requesting Investor’s choice of lead underwriter); and

(v) Pro Rata Sales Exempt. In the case of and following the Initial Offering
made at the request of an Investor pursuant to Section 2.4(b), the Investors
shall not be required to comply with Section 2.3(b).

2.5. Voting.

(a) Proxy.

(i) From the Closing or, the Distribution if the Exchange Shares are issued to
the Contributor, until the closing of the Initial Offering, each Investor agrees
to vote, or cause its Shares to be voted, as directed by the Requisite Investor
Majority on all matters presented to the holders of the Company Common Shares.
If an Investor determines not to vote in accordance with the first sentence of
this Section 2.5(a) (a “Dissenting Investor”), it shall promptly following such
determination, and no later than ten (10) days prior to the vote, notify each
other Investor of such decision and, following receipt of such notice, the
Requisite Investor Majority may elect to vote, or cause to be voted, the Company
Common Shares held by such Dissenting Investor. If an Investor otherwise fails
to vote on any matter presented to the holders of the Company Common Shares in
accordance with the first sentence of this Section 2.5(a) (a “Non-Voting
Investor”), each other Investor shall be permitted to vote, or cause to be
voted, the Company Common Shares held by the Non-Voting Investor in accordance
with the direction of the Requisite Investor Majority.

(ii) In furtherance of Section 2.5(a), immediately from and after the Closing
or, the Distribution if the Exchange Shares are issued to the Contributor, each
Investor shall (1) irrevocably and unconditionally grant to, designate and
appoint each other Investor as its attorney in fact and proxy, with full power
of substitution, to represent it with respect to all matters presented to the
holders of the Company Common Shares, including at any annual or special
meetings of the holders of the Company Common Shares and (2) authorize and
empower each other Investor to vote, or cause to be voted, its Shares, in each
case of clauses (1) and (2), in accordance with the direction of the Requisite
Investor Majority. Such proxy will be an irrevocable proxy coupled with an
interest and, to the extent permitted by law, it shall continue in full force
and effect and remain valid until the closing of the Initial Offering,
immediately upon which such proxy shall automatically terminate without any
further action required by any person.

(iii) Each Investor agrees to execute any further agreement or form reasonably
necessary or appropriate to confirm and effectuate the grant of the proxy
contained in this Section 2.5(a).

(iv) Notwithstanding anything in this Section 2.5(a) to the contrary, this
Section 2.5(a) shall not apply to matters in respect of (A) the composition of
the Company Board, which matters are subject to and governed by the applicable
provisions of this Agreement and the Investor Rights Agreement and (B) any
transaction between an Investor or any of its Affiliates, on the one hand, and
the Company or its subsidiaries, on the other hand.

 

-10-



--------------------------------------------------------------------------------

(b) The Investors each agree to support the nomination and election of the
nominees to the board of directors of the Company (the “Company Board”) selected
in accordance with Section 3 of this Agreement.

2.6. Charitable Transfer. From the Closing or, the Distribution if the Exchange
Shares are issued to the Contributor, the Investors will cooperate to permit and
will cooperate to cause the Contributor to permit, as applicable, Charitable
Transfers by an Investor to a Charitable Organization or to any person
associated with an Investor that such Investor deems appropriate in order to
effectuate the Charitable Transfer; provided that the Investor shall cause any
interim transferee to promptly Transfer any such Shares to such Charitable
Organization.

 

  3. Board Matters.

3.1. Initial Board Composition. In connection with the Closing, the Investors
will cause their designated Managers to, or if the Investors receive the
Exchange Shares directly at the Closing, or if the Distribution has occurred,
the Investors will, nominate and appoint the following members to the Company
Board in accordance with the Exchange Agreement and Section 2.1(b)(ii) of the
Investor Rights Agreement (each member serving on the Company Board, an “Initial
Director”):

(a) The Chief Executive Officer of the Company following the Closing;

(b) For each Investor, two (2) directors selected by such Investor; and

(c) Two (2) Independent Directors, each as selected by the Requisite Investor
Majority.

3.2. Subsequent Board Compositions.

(a) Pursuant to the nomination rights under Sections 2.1(b)(iii)(2),
2.1(b)(iii)(3) and 2.1(b)(iii)(4) of the Investor Rights Agreement, following
the Closing or, the Distribution if the Exchange Shares are issued to the
Contributor, and until the closing of the Initial Offering, the Investors will
cooperate to nominate and elect directors to the Company Board, as follows:

(i) to the extent there is vacancy caused by the resignation, removal or other
departure of the Skyline Director (as defined in the Investor Rights Agreement)
or the Skyline Independent Director (as defined in the Investor Rights
Agreement), a replacement director of the Company Board as selected by the
Requisite Investor Majority;

(ii) two (2) directors of the Company Board (such directors of the Company Board
will not be subject to the requirements under Section 3.4 or any independence
requirements) selected by each Investor;

(iii) such additional number of Independent Directors, if any, so that the
aggregate number of Independent Directors to be nominated and elected pursuant
to Section 2.1(b)(iii) of the Investor Rights Agreement is equal to three (3),
which Independent Directors shall be selected by the Requisite Investor
Majority; and

 

-11-



--------------------------------------------------------------------------------

(iv) such additional number of directors to be nominated pursuant to
Section 2.1(b)(iii)(4) of the Investor Rights Agreement such that the number of
directors of the Company Board shall equal eleven (11), which directors shall be
selected by the Requisite Investor Majority.

(b) To the extent necessary:

(i) in connection with the Initial Offering, the Contributor (if applicable) and
the Investors will cause that number of Initial Directors or such directors
nominated pursuant to Section 3.2(a) of this Agreement to resign from the
Company Board effective as of the closing of the Initial Offering; and

(ii) following such time that the Aggregate Ownership Percentage of the
Investors is not greater than fifty percent (50%) of the Company, the Investors
will use their reasonable best efforts to cause the Skyline Director to resign
from the Company Board;

in each case, so that the composition of the Company Board shall be as set forth
in Section 2.2(b) or Section 2.2(c) of the Investor Rights Agreement, as
applicable, subject to compliance with Applicable Governance Rules (as defined
in the Investor Rights Agreement).

(c) If applicable, prior to the Distribution, the Investors will cooperate to
cause the Contributor (in accordance with the Investor Rights Agreement) to
nominate to the Company Board, in accordance with Section 2.2(b) or
Section 2.2(c) of the Investor Rights Agreement, as applicable, each of the
directors nominated by the Investors pursuant to the nomination rights of the
Investors thereto as of after the Distribution; provided that, for the purposes
of this Section 3.2(c), the “Ownership Threshold” (as defined in the Investor
Rights Agreement) will be calculated as if the Investors owned their pro rata
portion of the Shares owned by the Contributor, which each Investor would be
entitled to receive in the Distribution; provided, further, that if any Investor
does not then exceed any Ownership Threshold, the other Investors then exceeding
such Ownership Threshold shall jointly nominate that number of directors that,
but for the application of such Ownership Threshold, the Investor not then
exceeding such Ownership Threshold would be entitled to nominate.

3.3. Removal and Replacement; Vacancies. If, following election or appointment
to the Company Board:

(a) any director of the Company Board that has been selected or nominated by, or
at the direction of, an individual Investor that continues to possess the right
to select or nominate, or give direction for the selection or nomination of,
such director pursuant to this Agreement or the Investor Rights Agreement:
(i) resigns voluntarily; (ii) is removed in accordance with the By-laws of the
Company or pursuant to Section 3.4 of this Agreement; (iii) is unable to serve
for any reason prior to the expiration of his or her term as a director of the
Company Board; or (iv) such Investor notifies the other Investors that it
intends to seek the removal of such director; or

(b) any director of the Company Board that is selected or nominated by, or at
the direction of, more than one Investor and if any group of Investors continues
to possess the right to select or nominate, or give direction for the selection
or nomination of, such director pursuant to this Agreement or the Investor
Rights Agreement: (i) resigns voluntarily; (ii) is removed in accordance with
the By-laws of the Company or pursuant to Section 3.4 of this Agreement;
(iii) is

 

-12-



--------------------------------------------------------------------------------

unable to serve for any reason prior to the expiration of his or her term as a
director of the Company Board; or (iv) the group of Investors possessing such
right pursuant to the rights set forth in Section 3.2 of this Agreement and
Section 2.2 of the Investor Rights Agreement notifies the other Investors that
it intends to seek the removal of such director;

then the Investors will cooperate and use their reasonable best efforts to
remove any such director of the Company Board, if necessary to effect such
removal, and to appoint on to the Company Board and support the nomination and
election of a replacement as nominated or selected by one or more Investors
pursuant to the rights set forth in Section 3.2 of this Agreement and
Section 2.2 of the Investor Rights Agreement.

3.4. Audit Committee. Each Independent Director shall be only deemed eligible
for nomination by any individual Investor or the Requisite Investor Majority if
the Independent Director is considered eligible to serve on the audit committee
(pursuant to Section 303A.02 of the NYSE Listed Company Manual and Exchange Act
Rule 10A-3) and willing to serve on the audit committee. If an Independent
Director nominated pursuant to Section 3.1(c), Section 3.2(a)(iii),
Section 3.2(a)(iv), Section 3.2(b) or Section 3.2(c), but only to the extent
nominated in accordance with Section 2.1, Section 2.2(b) or Section 2.2(c) of
the Investor Rights Agreement, declines to serve on, or is no longer eligible to
be a member of, the audit committee of the Company Board, the Investors agree to
take such actions as are reasonably necessary to cause (1) such Independent
Director to resign from his or her position as a member of the Company Board and
such Independent Director shall not be eligible to be nominated as an
Independent Director immediately following such resignation and (2) a
replacement Independent Director to be nominated or selected (such replacement
Independent Director as nominated or selected by one or more Investors pursuant
to the rights set forth in Section 3.2 of this Agreement and Section 2.2 of the
Investor Rights Agreement). The Investors will cooperate to cause the
Contributor or, if after the Distribution or, from the Closing if the Investors
are issued the Shares directly, the nominating Investors agree to cause any of
its or their nominees for director who would become Independent Directors
subject to this Section 3.4 to execute a conditional resignation upon his or her
appointment, which would be effective only if he or she (x) no longer qualifies
as “independent” pursuant to clause (i) of the definition of Independent
Director, (y) is no longer eligible to serve on the audit committee of the
Company Board or (z) does not serve on the audit committee of the Company Board,
in each case unless the majority of the Company Board has determined that such
Independent Director shall continue to serve on the Company Board.

 

  4. [Reserved].

 

  5. Remedies.

The parties shall have all remedies available at law, in equity or otherwise in
the event of any breach or violation of this Agreement or any default hereunder.
The parties acknowledge and agree that in the event of any breach of this
Agreement, in addition to any other remedies which may be available, each of the
parties hereto shall be entitled to specific performance of the obligations of
the other parties hereto and, in addition, to such other equitable remedies
(including preliminary or temporary relief) as may be appropriate in the
circumstances.

 

  6. Assignment of Rights.

6.1. Assignment. Subject to Section 2.2(a), Section 2.2(c), Section 2.2(d),
Section 2.2(f), and Section 2.2(g), the rights of an Investor hereunder may only
be assigned (in whole but not in part) in connection with a Transfer of Shares
prior to the Initial Offering to a Transferee acquiring from such transferring
Investor Shares that represent more than fifteen and a half percent (15.5%) of
the number of

 

-13-



--------------------------------------------------------------------------------

then outstanding Company Common Shares. For the avoidance of doubt, following
any permitted assignment of such rights, the transferring Investor shall no
longer have the rights of an “Investor” under this Agreement (including any
consent and approval rights), but such transferring Investor shall remain
directly liable for the performance of all of its obligations under this
Agreement in accordance with the terms herein. Notwithstanding the foregoing, a
Transferee shall not be permitted to exercise any such assigned rights to the
extent such exercise of rights would cause any Investor party to the Investor
Rights Agreement to violate the terms and conditions of the Investor Rights
Agreement.

6.2. Requirements. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, prior to the Transfer of any Shares
to any Transferee occurring prior to the Initial Offering, other than in a
Charitable Transfer or an Exempted Transfer, each Investor effecting such
Transfer shall (i) cause the Transferee to deliver to each of the Investors its
written agreement, in form and substance reasonably satisfactory to the
Investors, to be bound by the terms and conditions of this Agreement, including,
for the avoidance of doubt, the obligations under Section 2.5 and any other
obligations of an Investor hereunder, and (ii) remain directly liable for the
performance by the Transferee of all obligations of such Transferee under this
Agreement. Any Transferee, other than in a Charitable Transfer or Exempted
Transfer, receiving Shares from an Investor in a Transfer shall be subject to
the terms and conditions of, and if assigned rights in accordance with
Section 6.1, shall be entitled to enforce, this Agreement to the same extent,
and in the same capacity, as the Investor that Transfers the Shares to such
Transferee.

 

  7. Amendment, Termination, Etc.

7.1. Written Modifications. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by each Investor. Each such amendment shall be binding upon each
party hereto. In addition, each party hereto may waive any right hereunder by an
instrument in writing signed by such party. To the extent the amendment of any
Section of this Agreement would require a specific consent pursuant to this
Section 7.1, any amendment to the definitions used in such Section shall also
require the specified consent.

7.2. Termination. Notwithstanding the foregoing Section 7.1, (i) following the
Closing or, the Distribution if the Exchange Shares are issued to the
Contributor, this Agreement shall terminate with respect to any Investor when
such Investor’s Aggregate Ownership Percentage is equal to or less than five
percent (5%) and (ii) this Agreement shall terminate if the Exchange Agreement
is terminated in accordance with the terms therein.

7.3. Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination. No termination of this
Agreement will affect this Section 7.3 or the obligations of any party pursuant
to Section 9.7. No termination of this Agreement will affect the obligations of
any party pursuant to Section 10, all of which obligations will survive
termination of this Agreement for a period of two (2) years from the date of
such termination.

 

  8. Definitions.

8.1. Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 8:

(i) The words “hereof”, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

 

-14-



--------------------------------------------------------------------------------

(ii) The word “including” shall mean including, without limitation;

(iii) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

(iv) The masculine, feminine and neuter genders shall each include the other.

8.2. Definitions. The following terms shall have the following meanings:

“144 Notice” has the meaning set forth in Section 2.2(f)(i).

“Affiliate” means, with respect to any specified Person, (a) any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise); provided, however, that neither the Company nor any of its
subsidiaries shall be deemed an Affiliate of the Contributor or any Investor
(and vice versa), (b) if such specified Person is an investment fund, any other
investment fund the primary investment advisor to which is the primary
investment advisor to such specified Person or an Affiliate thereof and (c) if
such specified Person is a natural Person, any family member of such natural
Person.

“Affiliated Funds” means, with respect to any Investor: (i) affiliated
investment funds (including entities investing on behalf of such holder and any
investment funds and entities with a common general partner or principal
advisor) and (ii) entities that are directly or indirectly controlled,
controlling or under common control with such Investor.

“Aggregate Ownership Percentage” means, with respect to any Person at any time,
a fraction (expressed as a percentage) equal to (i) the aggregate number of
Company Securities beneficially owned by such Person (together with his, her or
its Affiliates) at such time divided by (ii) the aggregate number of all
outstanding Company Securities at such time.

“Agreement” has the meaning set forth in the Preamble.

“Bain Capital Credit” has the meaning set forth in the Preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Centerbridge Partners” has the meaning set forth in the Preamble.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Charitable Transfer” means a distribution of Shares to an Affiliate or to a
member, partner or employee of such Affiliate in connection with a bona fide
gift to a Charitable Organization and the associated transfer to such Charitable
Organization.

 

-15-



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in the Preamble.

“Company” has the meaning set forth in the Recitals.

“Company Board” has the meaning set forth in Section 2.5(b).

“Company Common Shares” means common shares, $0.0277 par value per share of
Company.

“Company Securities” means (i) Company Common Shares, (ii) securities
convertible or exercisable into, or exchangeable for, Company Common Shares,
(iii) any other equity or equity-linked security issued by the Company and
(iv) options, warrants or other rights to acquire any of the foregoing.

“Contributor” has the meaning set forth in the Recitals.

“Contributor Board” has the meaning set forth in Section 2.2(b)(iii).

“Dissenting Investor” has the meaning set forth in Section 2.5(a)(i).

“Distribution” means the transfer of all or substantially all Exchange Shares
held by the Contributor to the holders of the limited liability company
interests in the Contributor.

“Exchange Agreement” has the meaning set forth in the Preamble.

“Governmental Body” has the meaning set forth in the Exchange Agreement.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Independent Director” has the meaning set forth in the Investor Rights
Agreement.

“Initial Director” has the meaning set forth in Section 3.1.

“Initial Offering” has the meaning set forth in the Registration Rights
Agreement.

“Initial Shares” has the meaning set forth in Section 2.3(b).

“Investor Rights Agreement” means that certain Investor Rights Agreement among
the Contributor, the Company and the Investors hereto dated as of the date of
the Closing.

“Investors” has the meaning set forth in the Preamble.

“Legal Proceeding” means any action, suit, litigation, arbitration, mediation,
proceeding (including any civil, criminal, administrative, insolvency,
bankruptcy, liquidation, administration, receivership, involuntary arrangement,
compromise or schedule with creditors, moratorium, stay or limitation of
creditors rights, interim or provisions supervision by a court or court
appointee, winding up or striking off, or similar event, investigative or
appellate proceeding), hearing, inquiry, audit, examination, conciliation,
expert determination or investigation or other process commenced, brought,
conducted or heard by or before, or otherwise involving, any court or other
governmental body or any arbitrator or arbitration panel.

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement of the Company, dated as of May 23, 2011, as amended on
September 16, 2014 (as amended and in effect on the date hereof).

 

-16-



--------------------------------------------------------------------------------

“MAK” has the meaning set forth in the Preamble.

“Non-Voting Investor” has the meaning set forth in Section 2.5(a).

“Notified Investor” has the meaning set forth in Section 2.2(f)(i).

“Notifying Investor” has the meaning set forth in Section 2.2(f)(i).

“Original Investors” means Centerbridge Capital Partners AIV I, L.P., a Delaware
limited partnership, Centerbridge Capital Partners Strategic AIV I, L.P., a
Delaware limited partnership, CCP SBS, CCPCI, Bain Capital Credit and MAK
Champion.

“Permitted Transferee” means with respect to any Investor, such entity’s
Affiliated Funds or Affiliates; provided, that such Affiliated Fund, Affiliate
or other Person is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act) and agrees to be subject to
and be bound by this Agreement and any other equityholder agreement or lock-up
agreement then in effect, to the same extent as the transferor Investor.

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Public Offering” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” means that certain Registration Rights Agreement
among the Contributor, the Company, the Investors, Arthur Decio and certain
other investors dated as of the date of the Closing.

“Registration Request” has the meaning set forth in Section 2.4(b)(i).

“Requisite Investor Majority” means:

(i) prior to the Distribution, the approval of (a) at least two (2) Investors if
there is more than one (1) Investor holding limited liability company interests
in the Contributor, and (b) a single Investor if there is only one (1) Investor
holding limited liability company interests in the Contributor; or

(ii) following the Closing or, the Distribution if the Exchange Shares are
issued to the Contributor, until the closing of the Initial Offering, the
approval of (a) at least two (2) Investors if there is more than one
(1) Investor holding Shares, and (b) a single Investor if there is only one
(1) Investor holding Shares.

For purposes of this Requisite Investor Majority definition, (A) each Investor’s
Aggregate Ownership Percentage must be equal to or greater than five percent
(5%) in order to constitute an Investor under this definition and (B) any
Investor that has assigned its rights to a Transferee in accordance with
Section 6.1 shall not be deemed an Investor.

“Rule 144” means Rule 144 under the Securities Act (or any successor Rule).

“Sale” means a Transfer for value and the terms “Sell”, “Selling” and “Sold”
shall have correlative meanings.

 

-17-



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as in effect from time to
time.

“Shares” means all shares of Company Common Shares held by an Investor, whenever
issued.

“Strategic Investor” means, with respect to any proposed Transfer, any
(a) Person that is determined by an Investor in its reasonable judgment to be a
competitor of the Company or any of its subsidiaries in any material respect or
an actual or potential vendor, supplier or franchisee of or other Person having
a material business relationship (other than employment) with the Company or any
of its subsidiaries and (b) any Affiliate of any such Person specified in clause
(a).

“Transfer” means any sale, pledge, assignment, encumbrance or other transfer or
disposition of any Shares or limited liability company interests, as applicable,
to any other Person, whether directly, indirectly, voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise and the term
“Transferred” shall have a correlative meaning.

“Transferees” means, (i) any Person to whom an Investor Transfers Shares in
compliance with Section 2.2 and (ii) with respect to any Investor, any
Affiliated Fund of such Investor, in each case, to the extent such Person agrees
to be bound by the terms of this Agreement.

 

  9. Miscellaneous.

9.1. Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
on behalf of such party and do not violate any agreement or other instrument
applicable to such party or by which its assets are bound. This Agreement does
not, and shall not be construed to, give rise to the creation of a partnership
among any of the parties hereto, or to constitute any of such parties members of
a joint venture or other association.

9.2. Notices. Any notices, requests, demands and other communications required
or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

 

  (a) If to Bain Capital Credit, to:

Sankaty Champion Holdings, LLC

       111 Huntington Avenue

       Boston, MA 02199

       Attention: Michael Bevacqua

       Facsimile Number: (617) 516-2010

 

       with copies to:

 

       Ropes & Gray LLP

       Prudential Tower

       800 Boylston Street

       Boston, Massachusetts 02199

       Facsimile: (617) 951-7050

       Attention: David A. Fine

 

-18-



--------------------------------------------------------------------------------

  (b) If to Centerbridge Partners, to:

Centerbridge Capital Partners, L.P.

375 Park Avenue, 11th Floor

New York, NY 10152

Attention: Daniel Osnoss

Facsimile Number: (212) 672-453

with copies to:

Centerbridge Partners, L.P.

375 Park Avenue, 12th Floor

New York, NY 10152

Attention: Office of the General Counsel

Facsimile Number:

Email: legalnotices@centerbridge.com

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile:       (212) 455-2502

Attention:       Caroline B. Gottschalk

 

  (c) If to MAK, to:

MAK Capital Fund L.P.

590 Madison Avenue, #902

New York, NY 10022

Attention: Michael Kaufman

Facsimile Number: (212) 486-4779

with copies to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Facsimile:       (617) 951-7050

Attention:       David A. Fine

Notice to the holder of record of any shares of Company Common Shares shall be
deemed to be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

9.3. Binding Effect, Etc. This Agreement, together with the Registration Rights
Agreement, the LLC Agreement and the Investor Rights Agreement, constitute the
entire agreement of the parties with respect to their subject matter, supersede
in their entirety all prior or contemporaneous oral or written agreements, or
discussions with respect to such subject matter and shall be binding upon and
inure to the

 

-19-



--------------------------------------------------------------------------------

benefit of the parties hereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
no Investor may assign any of its respective rights or delegate any of its
respective obligations under this Agreement without the prior written consent of
the other parties hereto, and any attempted assignment or delegation in
violation of the foregoing shall be null and void. No Investor may enter into an
agreement with any other Investor with respect to the subject matters covered
herein or the Shares without the prior written consent of the other Investors.

9.4. Descriptive Heading. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

9.5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument.

9.6. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

9.7. No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, each Investor covenants, agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner or member of any
Investor or of any Affiliate or assignee thereof, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Investor or any current or future member of any Investor or
any current or future director, officer, employee, partner or member of any
Investor or of any Affiliate or assignee thereof, as such, for any obligation of
any Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

  10. Confidentiality.

10.1. General. Each Investor agrees that it will keep confidential and will not
disclose, divulge or use for any purpose, other than as permitted by this
Agreement, any confidential information provided to or learned by such party in
connection with their respective rights under this Agreement, unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 10 by such party or its
Affiliates), (b) is or has been independently developed or conceived by such
party without use of such confidential information or (c) is or has been made
known or disclosed to such party by a third party (other than an Affiliate of
such party) without a breach of any obligation of confidentiality such third
party may have; provided, however, that an Investor may disclose confidential
information (x) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
their respective rights under this Agreement, (y) to any Affiliate of such party
and their respective directors, officers and employees, in each case in the
ordinary course of business, or (z) subject to Section 10.2, as may otherwise be
required by law or legal, judicial or regulatory process or requested by any
regulatory or self-regulatory authority or examiner, provided that such party
takes reasonable steps to minimize the extent of any required disclosure
described in this clause (z); and provided, further, however, that the acts and
omissions of any Person to whom such Investor may disclose confidential
information pursuant to clauses (x) and (y) of the preceding proviso will be
attributable to such party for purposes of determining such party’s compliance
with this Section 10.

 

-20-



--------------------------------------------------------------------------------

10.2. Disclosure to Governmental Bodies. Unless prohibited by applicable law,
all analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of the
Contributor or any Investor before any Governmental Body, in connection with the
transactions contemplated hereunder (but, for the avoidance of doubt, not
including any interactions between Contributor or any Investor with Governmental
Body in the ordinary course of business, any disclosure which is not permitted
by applicable law or any disclosure containing confidential information) shall
be disclosed to the other parties in advance of any filing, submission or
attendance, it being the intent that the parties will consult and cooperate with
one another, and consider in good faith the views of one another, in connection
with any such analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals; provided, however, that
materials or information revealing the value of the transaction or containing
attorney-client privileged information, communications or work product or any
confidential information may be provided on an outside-counsel basis only, in
which case each party shall cause their respective outside counsel not to share
such information with any other Person. Unless prohibited by a Governmental
Body, each party shall give notice to the other parties with respect to and
permit the other parties to participate in any meeting, discussion,
communication, appearance or contact with any Governmental Body, with such
notice being sufficient to provide the other parties with the opportunity to
attend and participate in such meeting, discussion, appearance or contact.

 

  11. Governing Law; Jurisdiction, Etc.

11.1. Governing Law; Venue.

(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

(b) The parties hereto agree that any Legal Proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the any
court of competent jurisdiction in the State of New York and any appellate court
therefrom. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of such court in respect of any legal or equitable Legal Proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, or relating to enforcement of any of the terms of this Agreement, and
hereby waives, and agrees not to assert, as a defense in any such Legal
Proceeding, any claim that it is not subject personally to the jurisdiction of
such court, that the Legal Proceeding is brought in an inconvenient forum, that
the venue of the Legal Proceeding is improper or that this Agreement or the
transactions contemplated hereby may not be enforced in or by such courts. Each
party hereto agrees that notice or the service of process in any Legal
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall be properly served or delivered if delivered in the
manner contemplated by Section 9.2 or in any other manner permitted by
applicable law.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

-21-



--------------------------------------------------------------------------------

11.2. Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Signature pages follow]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

INVESTORS:

 

SANKATY CHAMPION HOLDINGS, LLC By: Bain Capital Credit Member, LLC, its manager
  By: /s/ Andrew S. Viens                                       Name: Andrew S.
Viens   Title:   Executive Vice President SANKATY CREDIT OPPORTUNITIES IV, L.P.
By:   Sankaty Credit Opportunities Investors IV, LLC,   its general partner By:
  Bain Capital Credit Member, LLC   its managing member   By: /s/ Andrew S.
Viens                                       Name: Andrew S. Viens   Title:
  Executive Vice President

 

[Signature Page to Amended and Restated Coordination Agreement]



--------------------------------------------------------------------------------

CCP CHAMPION INVESTORS, LLC

By: CENTERBRIDGE ASSOCIATES, L.P., its general manager

By: CENTERBRIDGE CAYMAN GP LTD., its general partner

By: /s/ Susanne V. Clark                                            Name:
Susanne V. Clark Title:   Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS,
L.P. By: CENTERBRIDGE ASSOCIATES, L.P., its general partner By: CENTERBRIDGE
CAYMAN GP LTD., its general partner By: /s/ Susanne V.
Clark                                            Name: Susanne V. Clark Title:
  Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS STRATEGIC, L.P. By:
CENTERBRIDGE ASSOCIATES, L.P., its general partner By: CENTERBRIDGE CAYMAN GP
LTD., its general partner By: /s/ Susanne V.
Clark                                            Name: Susanne V. Clark Title:
  Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS SBS, L.P. By: CCP SBS GP,
LLC, its general partner By: /s/ Susanne V.
Clark                                            Name: Susanne V. Clark Title:
  Authorized Signatory

 

[Signature Page to Amended and Restated Coordination Agreement]



--------------------------------------------------------------------------------

MAK CHAMPION INVESTMENT LLC By: MAK Capital Fund L.P. By: /s/ Michael
Kaufman                                                   Name: Michael Kaufman
       Title: Portfolio Manager MAK-RO CAPITAL MASTER FUND L.P. By: MAK GP LLC,
its general partner By: /s/ Michael
Kaufman                                                   Name: Michael Kaufman
       Title: Portfolio Manager

 

[Signature Page to Amended and Restated Coordination Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

CENTERBRIDGE CAPITAL PARTNERS AIV I, L.P. By: CENTERBRIDGE ASSOCIATES, L.P., its
general partner By: CENTERBRIDGE CAYMAN LTD., its general partner By: /s/ Suanne
V. Clark                                       Name: Susanne V. Clark Title:
  Authorized Signatory CENTERBRIDGE CAPITAL PARTNERS STRATEGIC AIV I, L.P. By:
CENTERBRIDGE ASSOCIATES, L.P., its general partner By: CENTERBRIDGE CAYMAN GP
LTD., its general partner By:
/s/ Susanne V. Clark                                        Name: Susanne V.
Clark Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Coordination Agreement]